Citation Nr: 0838316	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-03 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a higher initial evaluation than the 30 
percent assigned for post-traumatic stress disorder (PTSD) 
effective from the March 4, 2005, effective date of service 
connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from August 1967 to August 
1969.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
granting service connection and assigning an initial 
disability rating of 30 percent from the March 4, 2005, 
effective date of service connection for PTSD.  Jurisdiction 
over the veteran's claims file was later transferred to the 
Seattle, Washington, RO.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in September 2008.  A 
transcript of the hearing is contained in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

At his September 2008 videoconference hearing before the 
undersigned, the veteran testified as to having difficulties 
dealing with others at work, and to drinking a lot of alcohol 
to help with sleep and to keep him from thinking about past 
events.  He added that he had some difficulties with the law 
due to fighting, involving assault charges, which would 
generally occur when someone said something wrong, with no 
one thing in particular triggering his anger.  He further 
testified that he was attempting to self-medicate to control 
his PTSD.  

He testified to leaving his home perhaps three times per week 
for regular activities such as grocery shopping.  He further 
testified to having nightmares almost every night, which 
caused him to wake himself up.  He also testified to having 
panic or anxiety attacks, which sometimes occurred weekly and 
sometimes occurred almost daily.  He did not know what would 
trigger those attacks.  He added that he was currently taking 
medication for depression.  However, he clarified that he was 
taking citalopram, which was to help him sleep and control 
nightmares.  He testified to having difficulty trusting 
psychological counselors, and to not having one now but 
seeking one, instead currently relying on his wife to discuss 
his difficulties.  He also expressed that his PTSD caused him 
to have difficulty being close to his school-age children.  

The veteran testified that he was receiving Social Security 
disability benefits, which he had been receiving for one 
month.  However, he said he had not mentioned his PTSD to the 
Social Security office or the counselor who prepared his 
Social Security disability claim.  Rather, he informed them 
about his heart, multiple sclerosis, and other conditions.  

At his hearing the veteran conceded to having missed two 
scheduled VA examinations to address his PTSD, one in 2004 
and one in 2007.  However, he reported that medical problems 
had prevented him from appearing for the first examination, 
and he had not received notice of the second examination.  
The veteran's representative at the hearing otherwise 
contended that the VA examination in 2007, as noted in a 
statement of the case (SOC), may not have actually been 
scheduled, because no mention of it is present in the claims 
file beyond the SOC.  

At the hearing, the veteran added that he did not receive 
regular care at VA.  Instead, he was seeing a physician in 
their town for his heart condition.  His spouse explained 
that the nearest VA facility was almost a three-hour drive 
away.  She added that their cardiologist had just been 
approved for fee-basis treatment paid through VA.  The 
veteran then expressed a willingness to attend a further 
examination to address his PTSD.  

The evidentiary record reflects that the veteran was sent a 
letter in November 2007 from the RO informing that QTC would 
contact him shortly about an official examination to be 
scheduled for his PTSD.  QTC reported in December 2007 that 
the veteran had cancelled a scheduled examination due to 
illness.  

In light of the veteran's willingness to report for a current 
psychiatric examination to evaluate his PTSD, another should 
be offered him.  The evidentiary record does not reflect a 
current evaluation of the veteran's PTSD in treatment 
records, or otherwise, to allow for an accurate rating 
determination.  

In addition, the record does not contain the reported recent 
Social Security determination granting disability benefits, 
or the records underlying that determination.  Those should 
be obtained in furtherance of the increased rating claim.  
Masors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Records from the 
veteran's current treating physicians should also be 
obtained, to include the cardiologist reportedly approved for 
fee-basis reimbursement by VA.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for PTSD since his separation 
from active service.  Also ask the veteran 
to identify recent treating medical 
practitioners, including the cardiologist 
and any other clinicians approved for fee-
basis reimbursement by VA.  Obtain 
outstanding VA treatment records that have 
not been associated with the claims file 
already.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.  

2.  Obtain and associate with the claims 
file any Social Security disability 
determination(s) and the medical records 
underlying the determination(s).  In 
particular, this should include the recent 
grant of Social Security disability 
benefits and the records underlying that 
determination.  

3.  Thereafter, the veteran should be 
afforded a VA or official examination to 
determine the current nature and severity 
of his service-connected PTSD.  The claims 
folder must be made available to the 
examiner for review.  Any appropriate 
tests or studies should be conducted.  
Based on the examination and review of the 
record, the examiner should be asked to 
determine whether the veteran's service-
connected PTSD is manifested by: 
occupational and social impairment with 
reduced reliability and productivity; 
occupational and social impairment with 
deficiencies in most areas; or total 
occupational and social impairment.  All 
signs and symptoms of PTSD or other 
psychiatric impairment should be 
discussed, and the severity of disability 
should be explained in full.  To the 
degree possible, any psychological 
impairment as associated with the 
veteran's PTSD should be distinguished 
from impairment due to physical disorders, 
to include cardiovascular disorders and 
multiple sclerosis or other significant 
illnesses, and/or personality disorders.  
Any assignment of a global assessment of 
functioning (GAF) score should be 
explained as to its representation of PTSD 
limitations as contrasted with non-PTSD 
sympomatology.

4.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the remanded claim de novo.  
If the benefit sought by the remanded 
claim is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


